Citation Nr: 1038216	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-38 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 
2003.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran reports that chronic pain in both knees began during 
service and has continued through the present.  In a March 2005 
rating decision, the RO granted service connection for right knee 
arthritis and denied service connection for any left knee 
condition.

The assembled medical evidence leaves some questions regarding 
the history and condition of the Veteran's left knee.  The Board 
is remanding the case to obtain additional medical evidence and 
opinion.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  

The Veteran's service treatment records do not reflect complaints 
of left or right knee pain.  The Veteran sustained a fracture of 
the right fibula in 1989, in landing from a parachute jump.  The 
musculoskeletal disorders for which VA granted service connection 
include residual of right fibula fracture, traumatic arthritis of 
the right second metatarsophalangeal joint, degenerative disc 
disease and degenerative arthritis of the lumbosacral spine, 
sciatic radiculopathy of the left lower extremity, meralgia 
paresthetica of the right thigh, and right knee arthritis.

In October 2004, about ten months after his separation from 
service, the Veteran sought VA medical treatment for bilateral 
knee pain, worse in the left knee.  He stated that recently the 
knee pain was brought on by activities as trivial as prolonged 
walking.  On the report of an October 7, 2004, x-ray of the 
Veteran's left knee, the radiologist indicated that the films 
showed no evidence of fracture, dislocation, or any other bone or 
joint abnormalities.  On October 18, 2004, a physical medical and 
rehabilitation physician noted that the October 7 x-rays of the 
left knee were normal.  That physician noted evidence of mild 
tenderness of the left knee, and recommended hinged braces for 
both knees.  On October 20, 2004, a consulting orthopedist found 
that recent x-rays showed very early degenerative changes in both 
knees.

On VA examination in March 2005, the Veteran reported a two year 
history of bilateral knee pain, with the pain beginning during 
service.  March 2005 x-rays showed minimal degenerative changes 
of the right knee and no abnormalities of the left knee.  The 
examiner diagnosed early degenerative joint disease of the right 
knee, and noted that the 2005 x-rays did not show degenerative 
joint disease in the left knee.  The examiner provided the 
opinion that the Veteran's knee condition was not secondary to 
his service-connected spine condition, but that "there could be 
some other reason" for his knee condition.

In a November 2005 statement, the Veteran noted that left knee 
arthritis was diagnosed less than a year after his separation 
from service.  He pointed out that a VA clinician had ordered a 
brace for his left knee.  He also emphasized that he had 
participated in parachute jumps during service.  In September 
2010, the Veteran's representative suggested that the Veteran's 
left knee disorder could be related to over-reliance on his left 
side due to right sided injuries. 


Clinicians who have reviewed x-rays, even the same x-rays, have 
reached different conclusions as to whether there are any 
arthritic changes in the Veteran's left knee.  The March 2005 
examiner found that the Veteran's left knee did not have 
arthritis, but that examiner neither provided nor ruled out any 
other diagnosis regarding the Veteran's left knee symptoms.  That 
examiner opined against a link between the Veteran's current knee 
problems and his spine problems, but did not provide any opinion 
as to the likelihood that any current left knee disorder is 
directly related to the Veteran's service or to service connected 
disability.  The Board will remand the case for another VA 
examination of the left knee to provide further information and 
opinion with respect to those questions.

Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for a left knee condition since 
his discharge from service.  After securing 
the necessary release, the RO/AMC should 
obtain these records.  In addition, request 
relevant VA treatment records from the 
Altoona VA medical center dating since 
October 2006.  

2.  Schedule the Veteran for a VA orthopedic 
examination by a physician to address the 
nature of any current left knee disability 
and to obtain an opinion as to whether the 
disorder is possibly related to service or 
service connected disability.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  All tests deemed necessary, to 
include x-rays should be conducted, and the 
results reported.   

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left knee 
disorder found.  Thereafter, the examiner 
should express an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed left knee disorder arose during 
service or is causally related to service, to 
include parachute jumps.  

If the examiner concludes that the current 
knee disorder(s) are not related to service, 
the examiner should provide an opinion as to 
whether any current left knee disorder was 
caused or aggravated (permanently worsened 
beyond normal progression) by the Veteran's 
service connected right ankle, right knee, 
right foot, or right thigh disabilities or 
the left leg radiculopathy.  If the examiner 
finds that a left knee disorder is aggravated 
by any the service connected right or left 
leg disorders, he/she should quantify the 
degree of aggravation.  

A rationale for the opinions expressed should 
be provided. 

3.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


